Citation Nr: 1509712	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and J.J.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The April 2012 rating decision reflects that service connection was denied for a psychiatric disorder, to include generalized anxiety disorder, claustrophobia, and depression with insomnia.  The issue has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 


FINDING OF FACT

Anxiety disorder, not otherwise specified, with insomnia, and panic disorder without agoraphobia had its onset in service. 


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder, not otherwise specified, with insomnia, and panic disorder without agoraphobia, have been met.  38 U.S.C.A. §§ 1110, 1154 (a) 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303, 3.304 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder.  He maintains that the onset of relevant symptoms (e.g. feeling of claustrophobia, feeling confined in tight spaces, anxiety and difficulty sleeping) were during service.  The Veteran further contends that these symptoms have continued since service.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The Veteran testified that his duties as a ship pipefitter included welding, pipe fitting, and sheet metal work.  He stated that the second vessel to which he was assigned during service was a tender ship, and that he was tasked with making repairs on the destroyers tied up alongside the ship, which required him to work in the small spaces in the destroyers.  

He further testified that he next served aboard the USS Nantahala, which was an oil tanker, and that much of his work was in pump and boiler rooms that were small, dark areas located five to six levels below deck, accessible only by climbing down a ladder.  He stated that having to repeatedly work in tight small spaces for many years during service caused him to have symptoms to include anxiety.  

The Board notes that although service treatment records do not reference relevant complaints or findings, the Veteran is competent to report having relevant symptoms during service and ever since separation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lending credibility to his assertions is his DD Form 214 reflecting service aboard the USS Nantahala, and 3 years and 2 months of foreign and/or sea service.  It further reflects his military occupational specialty is consistent with ship pipefitter.  

Further supporting his contentions are service personnel records reflecting his primary job was inside repairs, to include all skills of a ship fitter.  He also worked with pipe, plate, welding and layout.  The Board notes that a March 2010 rating decision reflects service connection was established for hearing loss and tinnitus as a result of excessive noise exposure during service on a regular basis, to include from ship pump rooms.  

In addition, his performance evaluation report aboard the USS Nitro in September 1968 notes he was capable and dependable, cooperative, and accomplished tasks with minimum supervision.  Subsequent reports, however, to include an April 1971 report for service aboard the USS Nantahala notes that he sometimes needed a push to get started and/or had trouble getting started on a job, but once underway completed the job to the best of his ability.  

In a February 2012 statement in support of the claim, the Veteran's spouse stated she met the Veteran in 1970 while he was on active duty.  She conveyed that ever since service, the Veteran has had significant anxiety symptoms, particularly working under machinery and closed spaces on the farm.  She testified that in 1972 they lived in a mobile home, and that after the Veteran went underneath the mobile home to make repairs, he came out from under it in a cold sweat and shaking.  

In an August 2007 private record, the Veteran's private doctor, Dr. F., diagnosed situational anxiety, and a September 2008 record shows situational anxiety with insomnia.  In February 2012, Dr. F. reported that the Veteran had a diagnosis of generalized anxiety disorder, for which he was prescribed medication.  

In an August 2012 evaluation report, Dr. T., the Veteran's private doctor, provided current diagnoses of anxiety disorder, not otherwise specified, and panic disorder without agoraphobia.  Dr. T. noted the Veteran had panic attacks when working underneath equipment or in enclosed spaces.  Dr. T. opined that the Veteran's disorder most likely started during active duty secondary to his duties as a pipefitter and working in extremely tight, enclosed spaces on multiple ships.  This evidence is in favor of the claim.  There are no medical opinions to the contrary in the claim file.

With respect to the Veteran's assertion of entitlement to service connection for depressive disorder, there is no diagnosis of a depressive disorder at any time during the appeal period.  A January 2012 VA treatment record notes that depression and posttraumatic stress disorder screens were negative.  Dr. T.'s August 2012 assessment noted that the Veteran did experience mild symptoms of clinical depression, however, Dr. T. determined that the AXIS I diagnoses were appropriate as anxiety disorder, NOS, and history of panic disorder without agoraphobia.  The evidence does not otherwise establish entitlement to service connection for any psychiatric disorder, other than anxiety disorder, not otherwise specified, insomnia, and panic disorder without agoraphobia.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that anxiety disorder, not otherwise specified, with insomnia and panic disorder without agoraphobia, are related to active duty.  Accordingly, service connection is warranted. 


ORDER

Service connection for anxiety disorder, not otherwise specified, with insomnia, and panic disorder without agoraphobia, is granted.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


